Case: 14-60137      Document: 00512974606         Page: 1    Date Filed: 03/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-60137                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
ADAM CLEGG,                                                               March 19, 2015
                                                                       Lyle W. Cayce
                                                 Plaintiff - Appellant      Clerk
v.

MEDICAL PRACTICES SOLUTIONS, INCORPORATED,

                                                 Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:12-CV-805


Before HIGGINBOTHAM, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Having reviewed the record, the relevant law, and the parties’
arguments on appeal, we AFFIRM the judgment of the district court.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.